DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 11/02/2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2021 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the format ¶ referencing a section. Citations to other publications are made under the format “1/2” or pp 1 – which are directed to column and line number or to a page, whichever is appropriate. It is noted that any reference to a figure is also directed to any accompanying text in the specification or the document.
	Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the core" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-16 and 21-28 are dependent on claim 9 thus inherit the same deficiencies.
Claim 11 recites the limitation "the core cell density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the core cell size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the nonuniformity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one or more structural nonuniformities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the core cell " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-13, 15, 16, 22, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cremer (US3072225 – cited in the IDS).
	Claims 9-13, 15, 22, 23 and 25-28:  Cremer discloses a sandwich structure with a honeycomb core panel having a non-uniform behavior based on various structural features achieved by varying the cell density, cell shape and wall thickness (abs, col 11/72 to 12/34, Figs 1, 10-13, 21-25 and 32-39 with accompanying text).  Additionally, Cremer discloses the designing and optimizing the structural parameters based on the desired stress resistance (col 6/23-73 and 11/72 to 12/34; Figs 1, 10-13, 21-25 and 32-39 with accompanying text).
	Claim 16:  Cremer discloses the flange on the edge cells (Figs 10-12, 28-39).	
Claim(s) 9-13, 15, 16 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pajak (US2793718 – cited in the IDS).
	Claims 9-13, 15 and 21-28:  Pajak discloses a sandwich composite with outer sheets (thus meeting the claimed skin) and a honeycomb panel that includes localized reinforced areas having different cells densities and shapes based on the desired stress and compression resistance (Figs 1 and 4 with accompanying text, lines 2/1-43).
	Claim 16: Pajak discloses the flange feature (Fig 4).	
Claim(s) 9-13, 15 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diderich (US4968367 – cited in the IDS).
	Claims 9-13, 15 and 21-28:  Diderich discloses a sandwich article with an outer skin and a honeycomb core with localized areas having a desired wall thickness, density and/or cell size to enhance the stability and to resist the buckling load effect – thus reading on the stress parameter (lines 1/29 to 2/38 and Figs 1-3 with accompanying text). Further, Diderich discloses varying the density and weight of the core panel based on the desired stress resistance and curvature (Figs 1-3 with accompanying text and col 2/15 to col 3/42).	
Claim(s) 9-16 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riss (DE102012016309– cited in the IDS, the English translation is referenced from hereon).
	Claims 9-13 and 15: Riss discloses a sandwich composite with outer surfaces (meeting the skin limitation) and a core panel with a non-uniform behavior throughout the panel by varying the presence of holes, cavities and/or recesses, the size of the cells and the thickness of the core panel (abs, ¶10-18, 28-30, and 40-46 and Fig 2-8 with accompanying text).
	Claim 14: Riss discloses the deposition feature (¶29 and 60).
	Claim 16: Riss discloses the addition of fitting, sleeve and/or fastening (¶15).
	Claims 21-28: Riss discloses varying the structural features of the core panels and/or cells based on the anticipated stress by varying the density and/or weight (¶4, 40-46, 53, 60 and Figs 2-8 with accompanying text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cremer, Pajak OR Diderich.
It is noted that claim(s) 14 is product-by-process claim, requiring that an additive/deposition manufacturing process. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
	In the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Cremer, Pajak OR Diderich, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer as applied to claim 9 above, and further in view of Riss or Diderich.
	The disclosure(s) of Cremer, Diderich and Riss are relied upon as set forth above.
	The Cremer reference discloses the claimed invention but does not explicitly disclose the feature of the varying the structural parameter of the panel based on the weight parameter.  In an analogous art, the Diderich or Riss reference discloses optimizing the core panel and cell size based on the stress and weight parameter (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Diderich or Riss to the teachings of Cremer would have yielded the benefit of enhanced stress resistance while achieving the desired lightweight target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levit discloses a honeycomb sandwich with cells having localized densities based on the stress being applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764